                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         CASE NO. 3:17-cv-00643-FDW-DCK



ERIC KINSINGER and DENISE
KINSINGER,

       Plaintiffs,




v.




SMARTCORE, LLC; SMARTCORE
ELECTRICAL, LLC; SMARTCORE
ELECTRICAL SERVICES, LLC;
SMARTCORE, LLC GROUP HEALTH
BENEFIT PLAN; JARED CRAFTON
CROOK; STEVEN MATTHEW GOOD;
WILLIAM H. WINN, JR.; STAR
MARKETING AND ADMINISTRATION,
INC. d/b/a STARMARK, INC.;
TRUSTMARK LIFE INSURANCE
COMPANY; and TRUSTMARK
INSURANCE COMPANY,

       Defendants.




     MOTION OF M. HEATH GILBERT, JR. AND BAUCOM, CLAYTOR, BENTON,
     MORGAN & WOOD, P.A. TO WITHDRAW AS COUNSEL FOR DEFENDANTS
       SMARTCORE, LLC, SMARTCORE ELECTRICAL, LLC, SMARTCORE
       ELECTRICAL SERVICES, LLC, SMARTCORE, LLC GROUP HEALTH
      BENEFIT PLAN, STEVEN MATTHEW GOOD, and WILLIAM H. WINN, JR.
       Undersigned attorney M. Heath Gilbert, Jr., for himself and his law firm Baucom,
Claytor, Benton, Morgan & Wood, P.A., (jointly referred to as “Attorney Gilbert”), hereby
moves to withdraw as counsel for Defendants SmartCore LLC, SmartCore Electrical LLC,
SmartCore Electrical Services, LLC, SmartCore, LLC Group Health Benefit Plan, Steven
Matthew Good, and William H. Winn, Jr. (“Defendants”). As grounds for their motion, Attorney
Gilbert hereby states:
                         I.     FACTUAL BACKGROUND AND ARGUMENT

       Because of attorney-client privilege, Attorney Gilbert does not provide detailed accounts
of the circumstances below, and respectfully asks the Court to recognize that motions to
withdraw are considered without such details so that counsel is not required to violate the rule of
attorney-client confidentiality. Should the Court require further details, Attorney Gilbert will
readily appear in camera before the Court and make an appropriate showing to the Court outside
the presence of opposing counsel to resolve any questions the Court may have.
       In support of this motion to withdraw and in accordance with the cited provisions of the
North Carolina Rules of Professional Conduct and Local Civil Rule 83.1(f) of this Court,
Attorney Gilbert shows this Court the following:
   1. Defendants insist upon taking action that Attorney Gilbert considers repugnant,
       imprudent, or contrary to the advice and judgment of Attorney Gilbert, and with which
       Attorney Gilbert has a fundamental disagreement (N.C. Rules of Professional Conduct,
       Rule 1.16 (4));
   2. Defendants have failed substantially to fulfill an obligation to Attorney Gilbert regarding
       his and his firm’s services and Defendants have been given reasonable warning by
       Attorney Gilbert that Attorney Gilbert will withdraw unless the obligation is fulfilled
       (N.C. R.P.C., Rule 1.16 (6));
   3. Continued representation will result in an unreasonable financial burden on Attorney
       Gilbert (N.C. R.P.C., Rule 1.16 (7));
   4. Continued representation has been rendered unreasonably difficult by Defendants in that
       Defendants refuse to communicate with Attorney Gilbert and Attorney Matthew J. Norris
       (“Attorney Norris”) and there has been an irretrievable breakdown in the attorney-client


                                                 2
       relationship, and it is unreasonably difficult for Attorney Gilbert or Attorney Norris (who
       moved separately to withdraw on behalf of him and his firm, with Attorney Gilbert’s
       complete support and consent) to represent clients at trial when said clients will not
       participate in their own defense or communicate with Attorney Gilbert or Attorney Norris
       regarding their case or any defenses (N.C. R.P.C., Rule 1.16 (7));
   5. Other good cause for withdrawal exists in that meaningful communication has
       completely ceased between Defendants and Attorney Gilbert, preventing Attorneys
       Norris and Attorney Gilbert from presenting this case at trial and putting them at risk of
       violating the North Carolina Rules of Professional Conduct by doing so (N.C. R.P.C.,
       Rule 1.16 (9)).
       Each of the foregoing grounds constitutes valid basis for permissive withdrawal under the
North Carolina Rules of Professional Conduct.


In addition and furthermore,
   6. A lawyer, including Attorney Gilbert, shall not represent a client or, where representation
       has commenced, shall withdraw from the representation of a client if: (1) the
       representation will result in violation of law or the Rules of Professional Conduct; or [ . . .
       ] (3) the lawyer is discharged.” North Carolina Rules of Professional Conduct, Rule 1.16
       (a)(1), (3).
   7. Attorney Gilbert has just concluded that continued representation of all Defendants (or
       any Defendant) in this matter will result in a violation of the Rules of Professional
       Conduct, in that an irreconcilable conflict of interest has developed and now exists that
       prevents Attorney Gilbert from representing any of the Defendants. Attorney Gilbert
       therefore must withdraw under N.C. R.P.C., Rule 1.16(a)(1).
   8. Further, because of Defendants’ failure to meet their contractual and client obligations to
       Attorney Gilbert, as well as their failure to communicate with both Attorney Gilbert and
       Attorney Norris, Attorney Gilbert has been constructively discharged and must withdraw
       under N.C. R.P.C., Rule 1.16(a)(3).
       Each of the foregoing grounds constitutes valid basis for mandatory withdrawal under
the North Carolina Rules of Professional Conduct.



                                                 3
          II.     ADDITIONAL MATTER FOR THE COURT’S CONSIDERATION

       Attorney Gilbert has provided Defendants the opportunity and ability to cure the
problems listed above, but after multiple attempts, they have not done so. Attorney Gilbert is
uncertain whether Defendants plan to continue to contest this matter, but respectfully requests
that all case events be continued to give Defendants time to respond to this motion and to engage
other counsel should they wish to do so.
       Despite Attorney Gilbert’s best efforts, the conflict of interest referred to above
effects the entire representation and cannot be cured. The conflict of interest presented itself
in the last few weeks and has created and solidified the need for this motion.
       In addition to the above conflict of interest, which mandates withdrawal so that
Attorney Gilbert can avoid violating the Rules of Professional Conflict, irreconcilable
differences and a complete breakdown in the attorney-client relationship and communication
between lawyer and client also require Attorney Gilbert’s withdrawal.
       Attorney Gilbert has taken every possible step to minimize prejudice to the Defendants in
connection with the filing of this motion.
       In addition, Attorney Gilbert joins with Attorney Norris and emphasizes that the earlier
filed renewed motion for a continuance of the April 3 trial date has been made protectively in
the event that the Court denies this motion, because of Attorney Norris’s substantial conflicts
with the trial date as detailed in that separate motion.
       However, Attorney Gilbert (like Attorney Norris in his separate motion) respectfully asks
the Court to recognize that he cannot effectively represent Defendants at trial in light of the
above facts, including most notably (but not exclusively) the fact that doing so will cause
Attorney Gilbert to violate the North Carolina Rules of Professional Conduct forbidding
attorneys from representing clients with conflicts of interest between them or representing any
client in a situation where a conflict of interest exists.
       Attorney Gilbert respectfully requests that Attorney Norris’s motion, which is founded on
the same facts, be granted as well.
       Per the requirements of Local Civil Rule 83.1(f) of this Court, the last known addresses
for each defendant are as follows:




                                                   4
Steven Matthew Good
11118 Barnyard Court
Matthews, NC 28105
matt.good@avdenellison.com

William H. Winn, Jr.
1533 Ideal Way
Charlotte, NC 28203
will.winn@me.com

SmartCore, LLC
Smart Core Electrical, LLC
SmartCore Electrical Services, LLC
SmartCore, LLC Group Health Benefit Plan
c/o Steven Matthew Good
11118 Barnyard Court
Matthews, NC 28105
matt.good@avdenellison.com
                                       III.    CONCLUSION

       Attorney Gilbert respectfully requests that he be permitted to withdraw as counsel for
Defendants in this matter, that case events be stayed pending the outcome of this motion, and

that if this motion is granted, Defendants be afforded a reasonable amount of time to secure

replacement counsel should they wish to do so. Attorney Gilbert is perfectly willing to

appear before the Court, including providing information in camera if necessary, at oral

argument on this motion to assist the Court in resolving any questions it many have
concerning this motion and the grounds for its filing.

            This 16th day of March, 2019.


                                          /s/ M. Heath Gilbert, Jr
                                          M. HEATH GILBERT, JR.
                                          NC State Bar No. 72198
                                          Attorneys for Defendants SmartCore, LLC, SmartCore
                                          Electrical, LLC, SmartCore Electrical Services, LLC,
                                          SmartCore, LLC Group Health Benefit Plan, Steven
                                          Matthew Good, and William H. Winn, Jr.
                                          Baucom, Claytor, Benton, Morgan & Wood, P.A.
                                          200 Providence Road, Suite 106
                                          Charlotte, NC 28207
                                          704-376-6527 (P)
                                          704-376-6207 (F)

                                              5
                                     CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify that on this date I served the above pleading(s) or other
document(s) filed in this action by depositing a copy and/or copies of such pleading(s) or other
document(s) enclosed in a first class, postpaid wrapper, properly addressed to the attorney(s) for the other
party(ies) and/or to the party(ies) or person(s) listed below, via the Court’s electronic filing notification
system to the following:

                                            Rachel C. Matesic
                                              Bryan L. Tyson
                                        Marcellino & Tyson, PLLC
                                      1315 East Boulevard, Suite 250
                                           Charlotte, NC 28203
                                          Attorneys for Plaintiffs


                                           Matthew J. Norris
                                        Norris Law Group, P.C.
                                 10940 Wilshire Boulevard, Suite 1600
                                        Los Angeles, CA 90024
                Attorneys for Defendants SmartCore, LLC, SmartCore Electrical, LLC,
            SmartCore Electrical Services, LLC, SmartCore, LLC Group Health Benefit Plan,
                           Steven Matthew Good, and William H. Winn, Jr.

        This 16th day of March, 2019.

                                                  /s/ M. Heath Gilbert, Jr
                                                  M. HEATH GILBERT, JR.
                                                  NC State Bar No. 72198
                                                  Attorneys for Defendants SmartCore, LLC, SmartCore
                                                  Electrical, LLC, SmartCore Electrical Services, LLC,
                                                  SmartCore, LLC Group Health Benefit Plan, Steven
                                                  Matthew Good, and William H. Winn, Jr.
                                                  Baucom, Claytor, Benton, Morgan & Wood, P.A.
                                                  200 Providence Road, Suite 106
                                                  Charlotte, NC 28207
                                                  704-376-6527 (P)
                                                  704-376-6207 (F)




                                                     6
